Name: Commission Regulation (EEC) No 3187/82 of 25 November 1982 amending for the sixth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff1
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 82 No L 338/7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3187/82 of 25 November 1982 amending for the sixth time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco , falling within subheading 24.01 A of the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 4 thereof, Whereas, the present text of Regulation (EEC) No 3035/79 is open to differing interpretations as regards the possibility of issuing a certificate of authenticity in respect of those tobaccos referred to in Artice 1 (2), when more than one of them are put up in the same immediate packing ; Whereas it is appropriate to guard against such a possibility, especially because of the difficulties it could cause in the application of the Common Customs Tariff ; Whereas it is also appropriate to extend from 31 December 1982 to 31 December 1983 the validity of the provisions laid down for tobacco originating in countries or territories which benefit from the system of generalized preferences ; Whereas it is therefore necessary to make appropriate amendments to Regulation EEC No 3035/79 (2), as last amended by Regulation (EEC) No 3355/81 (3) ; Regulation (EEC) No 3035/79 is hereby amended as follows : 1 . The following subparagraph is added to Article 1 ( 1 ): The aforementioned certificate may be neither issued nor accepted for the types of tobacco referred to above when more than one of them are put in the same immediate packing.' 2 . In Article 8 (2) '31 December 1983 ' shall be substi ­ tuted for '31 December 1982'. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 341 , 31 . 12 . 1979 , p . 26 . (3 OJ No L 339 , 26 . 11 . 1981 , p . 13 .